Citation Nr: 0718948	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-30 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for retinal tear/detachment 
of the left eye.


REPRESENTATION

Appellant represented by:	Kurt P. Leffler, Esq.


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Air Force from 
February 1981 until June 1989.  He was also a member of the 
Air Force Reserves from June 1989 until December 1995.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In February 2006, the Board denied the issue 
on appeal.  However, in January 2007, the United States Court 
of Appeals for Veterans Claims granted a Joint Motion for 
Remand and ordered the Board to remand the case to the RO for 
additional development.   


REMAND

Pursuant to the Court's Order, a VA examination must be 
obtained.  The veteran's service medical records and Air 
Force Reserves records do not note any complaints or 
treatment for retinal tear/detachment of the left eye.  
However, the veteran has submitted statements from his 
private physician noting that his current left eye disability 
is related to his military service.  

Additionally, during the pendency of the appeal, the veteran 
submitted Authorization and Consent forms for two private 
physicians, Dr. D'Heurue and Dr. Russell.  These records must 
be requested.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:  

1.  The RO should obtain the veteran's medical 
records from Dr. D'Heurue and Dr. Russell and 
associate them with the claim's file.

2.  The RO should schedule the veteran for an 
examination by an ophthalmologist in order to 
ascertain the nature and etiology of any current 
left eye disability.  After reviewing the entire 
record, the examiner should express an opinion as 
to whether it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that the 
veteran's current left eye disability was initially 
manifested in service or was otherwise related to 
the veteran's service to include his service as a 
pilot.  The claim's folder must be made available 
to and reviewed by the examiner in conjunction with 
the scheduled examination.

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative, if any, 
should be furnished a supplemental statement of the 
case (SSOC).  An appropriate time should be given 
for them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




